DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leitch, US 2016/0177569 in view of Hannah et al., US 5,209,802 and Buzza, US 2015/0315789.
Regarding claims 1 and 2:
Leitch discloses a roofing shingle comprising: 
a lowermost layer (B, refer to Fig. 1B) including a headlap (11) and a plurality of tabs (12) extending from the headlap, wherein adjacent tabs are divided by slits (14) that extend from a butte end of the lowermost layer and at least to the headlap, wherein the lowermost layer comprises upper and lower surfaces and is a single monolithic layer in the roofing shingle devoid of additional layers adhered to the lower surface such that the lower surface defines a back of the roofing shingle.
Leitch discloses fingers adhered to the upper surface of the lowermost layer but does not expressly disclose fingers disconnected from each other.
Hannah discloses a roofing shingle having one or more fingers (73 and 74) adhered to a lower layer by an adhesive (refer to Figs. 1 and 2 and col. 1, ll. 55), wherein the one or more fingers are entirely disconnected from one another such that no part of one finger contacts another finger and wherein each of the one or more fingers is disposed on and substantially centered along one tab of the plurality of tabs, wherein each of the fingers extends an entire width of the layer to which it is directly attached, wherein the width of the shingle is measured perpendicular to a butt end of the shingle.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to substitute the fingers as suggested by Hannah for the upper layer construction of Leitch – such that the fingers extend the entire width of the lowermost layer of Leitch, in order to provide spatial and arrangement configurations that are efficiently made possible to give a large number of optional variations in random appearance (col. 1, ll. 33-37). The substitution results in a different aesthetic appearance that does not yield any extraordinary or unexpected results when considering the teachings of Leitch and Hannah.
Hannah appears to disclose wherein the fingers are centered along each tab, but Hannah does not expressly disclose it.
Buzza discloses a roofing shingle having fingers (16) adhered to a lower layer wherein each finger is centered along a respective tab (paragraphs 0052 and 0079).
It would have been obvious to a person of ordinary skill in the art to center the fingers as appears to be depicted in the figures of Hannah and as explicitly stated by Buzza for aesthetic purposes, wherein centering of the fingers yields no extraordinary or unexpected results. The centering of the fingers not being critical is supported by Buzza in paragraph [0079], “The anterior layer 11 is positioned so that the anterior tabs 16 are positioned on the posterior simulated tabs 18, preferably such that the anterior tabs 16 are positioned substantially centered on the posterior simulated tabs 18, though this centering is not necessary for the invention.”
Regarding claim 3:
Hannah discloses wherein the fingers extend an entire width (butt end to headlap) of the lower layer.
Regarding claim 4:
Leitch discloses wherein the slits extends parallel to the width of the shingle.
Regarding claims 10 and 11:
Leitch discloses wherein the slits have the same length with respect to a length of the shingle and wherein the slits terminate at the butt end with a flared opening.
Regarding claim 12:
Hannah discloses wherein the total number of the plurality of tabs is greater than the total number of fingers.
Regarding claims 13-17:
Buzza discloses wherein different tabs can have different fingers for aesthetic purposes (refer to Figs. 2-14).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to have the fingers on various combinations of tabs as suggested by Buzza to provide the desired aesthetic effect, the variations yielding no extraordinary or unexpected results.
Regarding claim 19:
Both Leitch and Hannah disclose wherein the fingers are asphaltic which provides impact resistance.
Regarding claim 20:
Hannah discloses wherein the fingers have a different variety of granule than the first type on the lower layer (abstract) and Leitch also suggests variation in granule type (para. 0101).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leitch, US 2016/0177569 in view of Hannah et al. and US 5,209,802, Buzza, further in view of Rodrigues et al., US 2005/0193673.
Regarding claim 18:
Leitch and Hannah do not expressly disclose fingers atop fingers wherein the fingers are of differing lengths.
Rodrigues discloses fingers of differing lengths (Figs. 23 and 24) placed atop each other.
At the time the invention was field, it would have been obvious to a person of ordinary skill to provide additional fingers of differing lengths atop the fingers of Leitch in view of Hannah in order to provide a random variegated appearance.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leitch, US 2016/0177569 in view of Hannah et al. and US 5,209,802, Buzza, further in view of Allen et al., US 3,927,501.
Regarding claim 5:
Leitch does not expressly disclose wherein the slits extend beyond the tabs into the headlap.
Allen discloses wherein the slits extend beyond the tabs into the headlap (demarcated by line 39).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to extend the slits of Leitch as suggested by Allen in order have the top of slots unexposed creating the appearance of several separate shingles.
Regarding claims 6-7:
Allen discloses wherein the slits extend at least 1% into a width of the headlap and less than 75%.
Regarding claims 8-9:
Both Leitch and Allen disclose wherein the slits extend the same distance into the headlap and wherein they terminate in a rounded or polygonal end.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,858,833 in view of the references relied upon in the rejections above. The claimed invention of ‘833 essentially anticipates the instantly claimed invention, though the claims are not identical. Claim limitations not expressly anticipated by ‘833 are reasonably suggested by the secondary references as set forth in the prior art rejections above.

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that it would not be obvious or reasonable to substitute the discrete, spaced fingers as suggested by Hannah for the interconnected fingers of Leitch, Applicant’s argument is unclear. Applicant states that Leitch specifically states the “shingles 73, 74” are applied in a specific arrangement to create a triple layer shingle 80 (Leitch, col. 4, ll. 38-45). However, Leitch does not have columns and lines, but rather paragraph numbers. Additionally, Leitch does not have any figures with reference numerals 73, 74 or 80 nor does Leitch teach a triple layer shingle. It appears Applicant has conflated the Leitch and Hannah references. Regardless, the examiner maintains that substituting the discrete fingers as suggested by Hannah for the upper layer construction of Leitch – such that the fingers extend the entire width of the lowermost layer of Leitch – provides spatial and arrangement configurations that are efficiently made possible to give a large number of optional variations in random appearance (col. 1, ll. 33-37 of Hannah). The substitution results in a different aesthetic appearance that does not yield any extraordinary or unexpected results when considering the teachings of Leitch and Hannah. The individual deficiencies of the secondary reference to Hannah that differentiate it from the primary reference and the instant invention do not preclude Hannah from being relied upon to modify the base reference. Col. 1, ll. 42-45 of Hannah explicitly state, “It is a further object of this invention to provide a novel method of making a multi-layer shingle having unique variation possibilities in aesthetic presentation [emphasis added by examiner].” As such, the examiner maintains that the substitution of the discrete fingers of Hannah for the interconnected fingers of Leitch is both reasonably suggested by Hannah and a motivation to do so is provided by Hannah.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633